DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Veldhuisen (US 2015/0281752 A1) (hereinafter “Van”).
Consider claim 1, Van teaches a video transcoding system ([0145]), comprising: a main transcoder circuitry (transcoder 902 [0145]) configured to acquire an input video, transcode the input video to generate a transcoded video, and transmit the transcoded video to a receiving device (packager. [0145]. [0145] and Fig. 9A-9B show transcoder 902 transcode input video and transmit the transcoded video to the packager); and a backup transcoder circuitry (transcoder 903 [0145]) configured to acquire the input video, buffer the input video (a transcoding processor may include reordering buffers or encode/decode buffers. [0069]. the disclosed techniques describe synchronizing boundary point frame times between a plurality of streams using the acquisition-derived time captured when the stream is output from the decoder, prior to the input of frames in to the encoder. Thus, the NTP time may be derived for the stream , acquire transcoding location information of the main transcoder circuitry at the time when the main transcoder circuitry is down (At 814, the master encoder determines an adjusted segment boundary point time stamp based on the external/internal clock offset paired with the identified internal clock time stamp in memory and the derived segment boundary point time stamp. By inserting the adjusted time stamp in to the stream representation for the segment corresponding to the derived segment boundary point time stamp at 816, the transcoder is able to output the same external/internal offset used to adjust the derived segment boundary point time stamp in the master transcoding processor to the one or more slave transcoding processors associated with the output group at 818 [0141].  Described in more detail below are techniques for synchronizing output streams across , transcode the buffered input video according to the transcoding location information to generate an output video, and transmit the output video to the receiving device ([0141], [0145], [0155] – [0161] and Fig. 9A-9B).
Consider claim 2, Van teaches the backup transcoder circuitry comprises a decoder and a first encoder (Fig. 10); the decoder is configured to decode the buffered input video according to the transcoding location information to obtain buffered decoded data, and transmit the buffered decoded data to the first encoder ([0141] – [0142], [0145], and [0155] – [0161]); and the first encoder is configured to receive the buffered decoded data and encode the buffered decoded data to obtain the output video ([0150] – [0161]).
Consider claim 3, Van teaches the backup transcoder circuitry further comprises a second encoder (Fig. 10); the decoder is further configured to decode an acquired new input video into new decoded data ([0141] – [0142], [0145], and [0155] – [0161]) and transmit the new decoded data to the second encoder ([0141] – [0142], [0145], and [0155] – [0161]), the new input video being received after the main transcoder circuitry is down ([0141] – [0142], [0145], and [0155] – [0161]); the second encoder is configured to receive the new decoded data, encode the new decoded data to obtain an additional output video ([0141] – [0142], [0145], and [0155] – [0161]); and the backup transcoder circuitry is configured to transmit the additional output video to the receiving device ([0141] – [0142], [0145], and [0155] – [0161]).
Consider claim 8, claim 8 recites the same limitations as claim 1.  Therefore, it is rejected for the same reasons.
Consider claim 9, claim 9 recites the same limitations as claim 2.  Therefore, it is rejected for the same reasons.
Consider claim 10, claim 8 recites the same limitations as claim 3.  Therefore, it is rejected for the same reasons.
Consider claim 15, claim 15 recites the same limitations as claim 1.  Therefore, it is rejected for the same reasons.
Consider claim 16, claim 16 recites the same limitations as claim 2.  Therefore, it is rejected for the same reasons.
Consider claim 17, claim 17 recites the same limitations as claim 3.  Therefore, it is rejected for the same reasons.
Consider claim 20, claim 20 recites the same limitations as claim 1.  Therefore, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldhuisen (US 2015/0281752 A1) (hereinafter “Van”) in view of Shen et al. (US 10,735,783 B1).
Consider claim 4, Van teaches all the limitations in claim 3 but does not explicitly teach an encoding latency of the first encoder being lower than an encoding 
Shen teaches an encoding latency of the first encoder being lower than an encoding latency of the second encoder (Referring now to FIG. 4, some examples of transcoding and FEC edge coding will now be described in detail. In particular, as show in FIG. 4, during a transcoding stage 480, source video 410 may be transcoded, for example by transcoder 121, into versions 421-424. In some examples, source video 410 may include video that is received by video streaming service 120 from data capture node 110. In the example, of FIG. 4, during transcoding stage 480, source video 410 may be transcoded into multiple different renditions each having multiple different latency versions. Specifically, in this example, source video 410 is encoded into 1080p higher latency version 421, 1080p lower latency version 422, 720p higher latency version 423, and 720p lower latency version 424. As also show in FIG. 4, during an FEC coding stage 490, FEC may be applied to each of versions 421-424, for example by edge node 140, to generate versions with varying amounts of FEC. Specifically, in this example, each of versions 421-424 may be FEC coded to result in respective higher FEC versions 431A-D, lower FEC versions 432A-D, and zero FEC versions 433A-D.  Col. 9, line – col. 10, line 65 and Fig. 4.  See also Fig. 6 and Fig. 7 and their respective disclosure); and an encoding quality of the second encoder being higher than an encoding quality of the first encoder (Referring now to FIG. 4, some examples of transcoding and FEC edge coding will now be described in detail. In particular, as show in FIG. 4, during a transcoding stage 480, source video 410 may be transcoded, for example by transcoder 121, into versions 421-424. In some examples, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of encoding video into multiple versions associated with different latencies and quality because such incorporation would facilitate the transmission of appropriate versions of the videos to individual viewers based on changing network conditions and other characteristics.  Col. 2, lines 15-25.
Consider claim 11, claim 11 recites the same limitations as claim 4.  Therefore, it is rejected for the same reasons.
Consider claim 18, claim 18 recites the same limitations as claim 4.  Therefore, it is rejected for the same reasons.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldhuisen (US 2015/0281752 A1) (hereinafter “Van”) in view of Lu et al. (US 7,330,509 B2).
Consider claim 5, Van teaches all the limitations in claim 3 but does not explicitly teach an encoding result of the second encoder comprises a B-frame; and the second encoder is further configured to: encode a video frame of the last non-B-frame in the buffered input video to obtain a group of pictures that can be continuously decoded and buffer the group of pictures; and package and transmit the group of pictures to an output buffer, and then package and transmit the first I-frame or P-frame of video frames obtained by encoding the new decoded data to the output buffer.
Lu teaches an encoding result of the second encoder comprises a B-frame (col. 11, lines 3-6 and col. 11, lines 11-55 and Fig. 12); and the second encoder is further configured to: encode a video frame of the last non-B-frame in the buffered input video to obtain a group of pictures that can be continuously decoded and buffer the group of pictures (col. 11, lines 3-6 and col. 11, lines 11-55 and Fig. 12.  Encoding all frames in the GOP.  All frames include last non-B-frame.); and package and transmit the group of pictures to an output buffer, and then package and transmit the first I-frame or P-frame of video frames obtained by encoding the new decoded data to the output buffer (col. 11, lines 3-6 and col. 11, lines 11-55 and Fig. 12.  All frames include first I-frame/P frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 12, claim 12 recites the same limitations as claim 5.  Therefore, it is rejected for the same reasons.
Consider claim 19, claim 19 recites the same limitations as claim 5.  Therefore, it is rejected for the same reasons.
Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldhuisen (US 2015/0281752 A1) (hereinafter “Van”) in view of Maclnnis et al. (US 2014/0139733 A1).
Consider claim 6, Van teaches all the limitations in claim 3 but does not explicitly teach the first encoder is further configured to transmit video frames generated through encoding of the buffered input video by the first encoder to an output buffer.
Maclnnis teaches the first encoder is further configured to transmit video frames generated through encoding of the buffered input video by the first encoder to an output buffer (the mux is communicatively coupled to a memory buffer to store the transcoder device outputs in queue. [0027].  The encoder 158 for each transcoder device l34a-n is configured to encode processed input media file segments by encoding the processed input media file segments to a target format. For video transcoders l34a-n, the encoder 158 encodes each output segment according to a quantization parameter (QP) 159 and a bit rate (BR) 162 that may be configured to vary. An encoder 158 may comprise a buffer such as, for example, a first-in-first-out (FIFO) buffer for accumulating encoded bits. The output of the buffer may be a bit stream ; and the second encoder is further configured to transmit video frames acquired through encoding by the second encoder to a temporary buffer, and transmit the video frames in the temporary buffer to the output buffer according to a first-in first-out order after the first encoder stops encoding (the mux is communicatively coupled to a memory buffer to store the transcoder device outputs in queue. [0027].  The encoder 158 for each transcoder device l34a-n is configured to encode processed input media file segments by encoding the processed input media file segments to a target format. For video transcoders l34a-n, the encoder 158 encodes each output segment according to a quantization parameter (QP) 159 and a bit rate (BR) 162 that may be configured to vary. An encoder 158 may comprise a buffer such as, for example, a first-in-first-out (FIFO) buffer for accumulating encoded bits. The output of the buffer may be a bit stream characterized by a BR 162 and a QP 159. The BR may be defined as the rate at which bits are intended to be transmitted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of buffering encoding output because such incorporation would facilitate the control of bit rate to prevent overflow/underflow of buffer, to ensure that the bit stream confirms to a particular video standard, to achieve a particular average bit rate, and to maximize video quality.  [0033].
Consider claim 7, Maclnnis teaches the backup transcoder circuitry stores the input video into a first-in first-out queue frame by frame and discards, when the queue is full, a video frame that is at the head of the queue (the mux is communicatively coupled to a memory buffer to store the transcoder device outputs in queue. [0027].  The encoder 158 for each transcoder device l34a-n is configured to encode processed input media file segments by encoding the processed input media file segments to a target format. For video transcoders l34a-n, the encoder 158 encodes each output segment according to a quantization parameter (QP) 159 and a bit rate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of buffering encoding output because such incorporation would facilitate the control of bit rate to prevent overflow/underflow of buffer, to ensure that the bit stream confirms to a particular video standard, to achieve a particular average bit rate, and to maximize video quality.  [0033].
Consider claim 13.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldhuisen (US 2015/0281752 A1) (hereinafter “Van”) in view of Dong et al. (US 8,955,027 B1).
Consider claim 14, Van teaches all the limitations in claim 8 and setting the backup transcoder circuitry as a current main transcoder after the main transcoder circuitry is down and setting the main transcoder circuitry that is down as a current backup transcoder circuitry ([0141] and [0155] – [0161]) but does not explicitly teach restarting the main transcoder circuitry that is down.
Dong teaches restarting the main transcoder circuitry that is down (col. 15, lines 41-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of restarting the transcoder that is down because such incorporation would restore the functionality of the transcoder that is down.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/           Primary Examiner, Art Unit 2486